IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00079-CV

WILBERT NORWOOD STARKS,
                                                             Appellant
v.

DAWSON INDEPENDENT SCHOOL DISTRICT,
NAVARRO COUNTY, AND
NAVARRO COLLEGE,
                                 Appellees



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D 48685-TX


                           MEMORANDUM OPINION


       Wilbert Norwood Starks’s notice of appeal was filed on April 1, 2021. In a letter

dated April 15, 2021, the Clerk of this Court notified Starks that the appeal was subject to

dismissal because it appeared the notice of appeal was untimely. The trial court’s

Judgment in this case was signed on October 30, 2020. Starks’s notice of appeal was due

November 30, 2020. See TEX. R. APP. P. 26.1.

       In the same letter, Starks was also warned that the Court would dismiss the appeal
without further notification unless, within 14 days from the date of the letter, a response

was filed showing grounds for continuing the appeal. Starks timely responded but did

not show grounds for continuing the appeal.

        Accordingly, this appeal is dismissed for want of jurisdiction.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed May 12, 2021
[CVO6]




Starks v. Dawson I.S.D., et al.                                                      Page 2